Citation Nr: 9918495	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  97-09 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for dizziness with 
blackouts.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back condition.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from April 1946 to March 1947.



FINDINGS OF FACT

1.  In a June 1995 rating decision, the Regional Office (RO) 
determined new and material evidence had not been presented 
to reopen the veteran's claims.  The veteran filed a notice 
of disagreement in January 1996, and a statement of the case 
was issued in March 1996.  A timely substantive appeal was 
not filed by the veteran and the decision became final.

2.  Additional evidence submitted since the RO's June 1995 
decision does not bear directly and substantially upon the 
specific matter under consideration, is cumulative, and/or is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  Evidence received since the RO's June 1995 rating 
decision is not new and material; the decision is final and 
the claim for service connection for dizziness with blackouts 
is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

2.  Evidence received since the RO's June 1995 rating 
decision is not new and material; the decision is final and 
the claim for service connection for a back condition is not 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Upon separation examination dated in February 1947, no 
defects were noted and all systems were evaluated as normal.  

Private treatment records dated from August 1973 to September 
1978 reflect complaints of dizziness and an assessment of 
mild vertigo.  It was also noted that the veteran had a 
history of hypertension.

Upon Department of Veterans Affairs (VA) examination dated in 
October 1979, the veteran reported occasional dizzy spells 
and blackouts when bending over which occurred about 6 to 8 
times per year.  A relevant diagnosis of blackouts of 
undetermined etiology was noted.  The examiner also noted 
that it was possible that some of the veteran's complaints of 
dizziness and postural near faintness were related to 
irregular and not closely regulated antihypertensive 
medication since 1962.

A December 1987 tomography scan of the veteran's head 
reflects an impression of a negative unenhanced study of the 
head.  

In a letter dated in February 1989, Dr. M. stated the veteran 
was under his care for numerous problems, including 
dizziness.  

In an April 1990 decision, the Board of Veterans' Appeals 
(Board) denied service connection for dizziness, blackouts, 
and a back disability.  

At a March 1993 hearing before a member of the Board, the 
veteran testified he was assigned to a supply depot while in 
the service and had to load and unload supplies.  The veteran 
testified that he injured his back and was then assigned to 
special services.  While in special services, the veteran 
testified that he became a boxer.  As a boxer, the veteran 
testified he received several hard blows to his head and was 
knocked out.  The veteran testified he was treated at a 
station hospital in Japan.  

An August 1993 statement from J.M., a brother of the veteran, 
reflects the veteran complained of pain in the head and that 
he was aware of an incident in which the veteran passed out.  
The letter also reflects the veteran stated he injured his 
back while assigned to the supply depot.

A December 1993 statement from the veteran's brother, B. M., 
reflects the veteran had complained of head and back injuries 
received while fighting in the service.

A December 1993 statement from another brother of the 
veteran, D. M., reflects the veteran reported receiving many 
blows to the head while a boxer and that he was hospitalized 
for dizziness.  The brother also stated the veteran hurt his 
back loading and unloading ships.

In an April 1994 decision, the Board determined new and 
material evidence had not been presented to reopen the claims 
for service connection for dizziness, depression, a back 
disability, memory loss, and blackouts.  

In a June 1995 rating decision, the RO considered the three 
statements from family members and determined that new and 
material evidence had not been presented to reopen the 
veteran's claims for service connection for blackouts, 
dizziness, depression, memory loss, and a back condition.  

In January 1996, the veteran filed a notice of disagreement 
as to the June 1995 rating decision.  A statement of the case 
was issued in March 1996.  A timely substantive appeal was 
not filed by the veteran.

Evidence received since the RO's June 1995 rating decision 
consists of private treatment records dated from September 
1988 to July 1996, private radiology reports dated from 
August 1986 to August 1996, a transcript of the veteran's 
December 1997 RO hearing, and a transcript of the veteran's 
February 1999 hearing before a member of the Board.  

Private outpatient treatment records dated from September 
1988 to July 1996 reflect various impressions of 
hypertension, non-insulin dependent diabetes mellitus, 
obesity, gout, hiatal hernia, status post congestive heart 
failure, chronic obstructive pulmonary disease, and 
gastritis.  Impressions of right wrist radial nerve 
axonotmesis, right shoulder strain, degenerative joint 
disease in the right acromioclavicular joint, right 
prepatellar bursitis, and right thumb pain with soft tissue 
irritation were also noted.  The records also reflect an 
impression of mild degenerative changes of the lumbar spine 
compatible with the veteran's age as well as an old minimal 
compression fracture of L1.  An echocardiogram report dated 
in July 1995 reflects conclusions of left ventricular 
hypertrophy, normal systolic function, and keloid scars.  

Private radiology reports dated from August 1986 to August 
1996 reflect minimal degenerative changes of the right hip.  
An August 1986 radiology report of the cervical spine 
reflects small anterior spurs associated with the C4 and C5 
vertebral bodies.  The vertebra, disc spaces, and neural 
canals were otherwise noted as normal.  An August 1987 
radiology report of the lumbosacral spine reflects a 
conclusion of mild osteophytic lipping of several lumbar 
vertebra.  No additional abnormalities were noted.  An August 
1996 radiology report reflects moderately advanced changes of 
degenerative disease at the L4-5 level with disc space 
narrowing and osteophyte formation.  It was also noted the 
facet joints at that level demonstrated degenerative changes.  
Less severe degenerative changes were noted as present in the 
mid lumbar spine as well as prominent osteophytes at the 
inferior aspect of L1.  

At his December 1997 RO hearing, the veteran testified that 
he was treated for his blackouts and back condition about a 
month after his discharge from service.  The veteran also 
testified he was not hospitalized after any knockouts while 
boxing.  The veteran testified that he had blackouts while 
working with a supply company.  The veteran reported being 
hospitalized in Japan for headaches, blackouts, and his back.  
The veteran reported he continued to suffer from blackouts 
and chronic back pain.  The veteran also testified he had not 
worked since 1982 or 1983 when he injured his ankle and his 
back.  

At his February 1999 hearing before a member of the Board, 
the veteran testified that he was treated for dizziness with 
blackouts and his back condition in Tokyo.  (Transcript, 
pages 3, 8).  The veteran reported he believed the knockouts 
he received as a boxer contributed to his dizziness.  
(Transcript, page 4).  The veteran testified he sought 
treatment for his dizziness and blackouts right after 
discharge, but the records were not available.  (Transcript, 
page 6).  The veteran also testified that he obtained 
treatment for his back within three to four months after his 
discharge from service, but those records were also 
unavailable.  (Transcript, page 10).  The veteran reported he 
was currently receiving medication and treatments for his 
back condition.  (Transcript, page 13).  The veteran 
testified his dizziness and his back condition started during 
service and had continued to bother him.  (Transcript, page 
18).  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

VA regulations also provide that for a showing of chronic 
disease/condition in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When established as 
chronic during service there is no requirement of an 
evidentiary showing of continuity of symptomatology after 
service.  38 C.F.R. § 3.303(b). Then, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent cause.  38 C.F.R. § 3.303(b); 
Brannon v. Derwinski, 1 Vet. App. 314, 315 (1991).

Where the condition noted during service is not, in fact, 
shown to be chronic or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that lay observations 
of symptomatology are pertinent to the development of a claim 
of service connection, if corroborated by medical evidence.  
See Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993).  In 
that regard, the Board further notes that the Court has 
recently held that a claim based on chronicity may be well-
grounded if 1) the chronic condition is observed during 
service, 2) continuity of symptomatology is demonstrated 
thereafter and 3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).  Although a layperson is competent to 
testify as to observable symptoms, a layperson is not 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability.  See also Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) 
(1998).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters v. West, 12 Vet. App. 
203 (1999).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the veteran and other sources, 
and has advised the veteran of the status of his claim in the 
statement of the case and supplemental statement of the case.  
As modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
that duty arises where the veteran has reported the existence 
of evidence which could serve to re-open a claim.  As no such 
evidence has been identified in the instant case, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).  


Analysis

The veteran contends service connection is warranted for 
dizziness with blackouts and for a back condition.  The 
veteran further contends the evidence of record is sufficient 
to support his contentions.  

Private treatment records dated from September 1988 to July 
1996 are new in that they were not previously of record.  
However, these records do not bear directly and substantially 
upon the specific matter under consideration, the incurrence 
or aggravation of dizziness with blackouts and a back 
condition, as a result of an incident of service.  The 
records primarily reflect treatment related to the veteran's 
heart problems and hypertension.  Unfortunately the records 
do not reflect a causal link between the veteran's dizziness 
with blackouts and an incident of service, nor do they 
reflect a link between the veteran's back condition and an 
incident of service.  Thus, the newly submitted evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim, as it does not tend to 
show that the veteran's current dizziness with blackouts or 
back condition were incurred in or are otherwise attributable 
to an incident of service.  38 C.F.R. § 3.156(a).

Private radiology reports dated from August 1986 to August 
1996 are new in that they were not previously of record.  
However, these records do not bear directly and substantially 
upon the matter under consideration, the incurrence or 
aggravation of dizziness with blackouts and a back condition, 
as a result of an incident of service.  Although these 
records reflect degenerative changes of the lumbar spine, 
they do not reflect a causal link between the veteran's 
dizziness with blackouts and an incident of service, nor do 
they reflect a link between the veteran's back disorder and 
an incident of service.  Thus, the newly submitted evidence 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim, as it does not tend to 
show that the veteran's dizziness with blackouts and back 
condition were incurred in, or are otherwise attributable to 
an incident of incident of service.  38 C.F.R. § 3.156(a).

The veteran's December 1997 and February 1999 hearing 
testimony is essentially cumulative of his prior testimony 
and therefore is not new and material.  The Board notes the 
veteran's claims are supported by his own testimony and the 
statements of his brothers. Although the veteran and his 
brothers can attest to their own memory of the veteran's 
problems with dizziness and a back condition, as laypersons 
they are not competent to offer medical opinions regarding 
etiology or the nature of any disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Their recollections are 
relevant with regard to continuity of symptomatology, but are 
not material regarding a causal link between an incident of 
service and post-service dizziness and a back condition.  
38 C.F.R. § 3.303(b). 

Finally, the Board notes that the veteran's service medical 
records are unavailable and may have been destroyed in the 
National Personnel Records Center (NPRC), 1973 fire. The 
Board realizes in cases such as these, VA has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule. O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).  The Board's analysis of this veteran's claim 
was undertaken with this duty in mind.  The Board further 
notes that the veteran's claims for service connection for 
dizziness with blackouts and for service connection for a 
back condition have not been denied because of the absence of 
his service medical records, but rather because of the 
absence of competent medical evidence of treatment for these 
complaints until 1973, more than twenty-five years after 
discharge from service.




ORDER

1.  New and material evidence not having been presented to 
reopen the claim for service connection for dizziness with 
blackouts, service connection remains denied.

2.  New and material evidence not having been presented to 
reopen the claim for service connection for a back condition, 
service connection remains denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

